Case 5:18-cv-00041-BJB-LLK Document 215 Filed 01/12/21 Page 1 of 5 PageID #: 6773




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION

     GALE CARTER and FORBES HAYS,                                                           Plaintiffs,
     On behalf of themselves and those similarly
     situated,

     v.                                                                No. 5:18-cv-00041-BJB-LLK

     PASCHALL TRUCK LINES, INC., et al.                                                   Defendants.


                                              * * * * *

                            MEMORANDUM OPINION AND ORDER

         A year ago the parties proposed and this Court accepted an agreed process for handling
 truck drivers’ late-filed consent forms in this FLSA collective action. Both sides now ignore that
 process and ask the Court to either accept or reject, en masse, the opt-in forms of 110 potential
 plaintiffs. At least based on the papers, the parties do so without even attempting to apply their
 own agreement to the current situation, leaving the Court to sift through the record, or the equities,
 or the caselaw to reach a decision.

         That approach would disserve the interests of judicial economy as well as the interests of
 existing and potential parties to this lawsuit. The Court therefore reserves ruling on the pending
 motion to strike the late-filed consent forms (DN 198), orders the parties to confer regarding the
 proper application of their 2019 agreement to the 110 late-filed consents (DN 166), and file a joint
 report with the Court within 30 days.

                                          BACKGROUND

          Plaintiffs Gale Carter and Forbes Hayes previously drove trucks for Defendant Paschall
 Truck Lines, Inc., also known as PTL. Co-defendant Element Fleet Management Corp. and other
 outfits leased tractor trailers to the Plaintiffs. But those lease arrangements allegedly required the
 Plaintiffs to enter into Independent Contractor Service Agreements with PTL, restricted the
 Plaintiffs’ ability to drive for companies besides PTL, allowed PTL to deduct lease payments and
 costs from the Plaintiffs’ compensation, and restricted the Plaintiffs’ ability to hire others to drive
 their leased vehicle. Second Amended Complaint [DN 103] at 1754–55, 1758–59.

       Plaintiffs claim that these extensive restrictions made PTL their employer under the Fair
 Labor Standards Act, yet PTL did not pay them in accordance with the requirements the Act
 imposes on employers. Id. at 1759, 1768–70.1 Plaintiffs filed a motion for conditional certification


 1
  The Second Amended Complaint also alleges unjust enrichment and violations of the Fair Labor Standards
 Act, Truth in Leasing Act, and Federal Forced Labor Statute. DN 103 at 1752. Some of these claims give


                                                   1
Case 5:18-cv-00041-BJB-LLK Document 215 Filed 01/12/21 Page 2 of 5 PageID #: 6774




 of an FLSA “collective action,” which the Court granted in April 2019. DN 161. Shortly
 thereafter, the Court entered an agreed order approving a process for notifying other potential
 “similarly situated” plaintiffs regarding how to opt into this collective action. DN 166; 29 U.S.C.
 § 216(b). That agreed order established that the opt-in period would be 90 days, starting from the
 day the FLSA notice was mailed or emailed, whichever was earlier. DN 166 at 3640.

         The parties recognized that some drivers might need additional time to return the consent
 form: if the initial notice by mail proved undeliverable, PTL agreed to provide social security
 numbers so a third-party administer could locate an updated address and send a second notice.
 Any such “undeliverable opt-in plaintiff” would have 45 days from the second mailing or 30 days
 after the opt-in period ended (whichever was later) in which to “return and file their consent form
 with the Court.” Id. at 3640–41.

         The notice period ran from July 12 to October 10, 2019. DN 198-1 at 5520–21. The
 Plaintiffs’ counsel filed several batches of consent forms in September and October, before the
 period closed. DNs 185–86. And on October 11 and 14, plaintiffs’ counsel filed 11 additional
 consent forms, apparently without objection to their timeliness. DNs 188–89; Mot. to Strike [DN
 198] at 5521 n.1. At the conclusion of the notice period, the Plaintiffs’ counsel had filed with the
 Court consent forms for approximately 959 plaintiffs who opted into the conditionally certified
 FLSA class.

        Roughly two weeks later, in October 2019, the parties asked the Court to stay the case for
 mediation, and the Court obliged. DN 191. After that mediation failed in August 2020, the Chief
 Judge reassigned this case to a new judge in December and the Court lifted the stay in January.

         This motion concerns the status of would-be plaintiffs whose consent forms counsel filed
 in August and November 2020, well after the 90-day notice period ended. Before the Court lifted
 the stay, Plaintiffs filed 64 consent forms from drivers seeking to join the conditional class. DN
 197. PTL moved to strike the consents because the parties had agreed to cap the class as of October
 2019. DNs 198, 206. Plaintiffs then filed 46 more consent forms. DNs 204–05. These, counsel
 asserts, arrived during the opt-in period but weren’t filed with the Court. PTL objected to these
 consents as well.

         Now that the Court has lifted the stay, the question is whether these additional 110 putative
 plaintiffs may join the existing FLSA collective action—or must instead file their own collective
 (or individual) lawsuit.

                                             DISCUSSION

        Congress did not mandate or specify consent deadlines in the FLSA. See Lykins v. First
 Acceptance Corp., No. 3:13-cv-01374, 2015 WL 2367155, at *1 (M.D. Tenn. May 18, 2015) (the
 FLSA “does not specify when the potential plaintiff must opt-in,” so courts consequently establish
 consent deadlines). Indeed, aside from the statute of limitations—which the parties address only



 rise to separate class action allegations and briefing under Federal Rule of Civil Procedure 23—a process
 distinct from the FLSA collective action at issue in this motion.


                                                    2
Case 5:18-cv-00041-BJB-LLK Document 215 Filed 01/12/21 Page 3 of 5 PageID #: 6775




 glancingly—the FLSA does not address the timeliness of opt-in claims at all. The relevant portion
 of the statute, 29 U.S.C. § 216(b) (emphasis added), simply provides that:

                An action to recover the liability prescribed in the preceding
                sentences may be maintained against any employer (including a
                public agency) in any Federal or State court of competent
                jurisdiction by any one or more employees for and in behalf of
                himself or themselves and other employees similarly situated. No
                employee shall be a party plaintiff to any such action unless he gives
                his consent in writing to become such a party and such consent is
                filed in the court in which such action is brought.

          In order to facilitate the efficient management of FLSA cases, however, trial courts
 regularly and sensibly impose deadlines by which plaintiffs must consent to a putative collective
 action. Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 172 (1989). The trial court may, in
 its discretion, authorize notification of similarly situated employees to allow them to opt-in to the
 collective action. Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 545 (6th Cir. 2006). And,
 because “[t]he FLSA ‘does not provide a standard under which a court should consider’” tardy
 consent, the trial court may, in its discretion, decide “whether to include opt-in plaintiffs whose
 consent forms are filed after the court-imposed deadline has passed.’” Adams v. Nature’s
 Expressions Landscaping Inc., No. 5:16-cv-98-JMH, 2017 WL 4844560, at *4 (E.D. Ky. Oct. 25,
 2017) (quoting Heaps v. Safelite Sols., LLC, No. 2:1-cv-729, 2011 WL 6749053, at *1 (S.D. Ohio
 Dec. 22, 2011).

       Trial courts within the Sixth Circuit have exercised that discretionary authority by
 examining five non-dispositive factors:

        (1) whether good cause exists for the late submissions,
        (2) prejudice to the defendant,
        (3) how long after the deadline passed the consent forms were filed,
        (4) judicial economy, and
        (5) the remedial purposes of the FLSA.

 Adams, 2017 WL 4844560, at *4; Lykins, 2015 WL 2367155, at *1.

         Each side accepts this rubric and contends—zealously—that these factors cut in its
 direction. PTL emphasizes that Plaintiffs never informed PTL of the late consents, never conferred
 before making the filings, never sought leave for blowing the deadline, never provided an excuse
 for waiting 10 months to file, and never mentioned the additional opt-ins during mediation. This
 delay, PTL urges, highlights the filings’ prejudice: discovery is well underway, nearly a year
 passed since the deadline and stay, signatures on several consents were dated more than a month
 after the cutoff, and the statute of limitations precludes (we are told, without evidence) 101 of 110
 underlying claims. To the extent these claims are not already time-barred, PTL insists that
 enforcing the deadline will not undermine the FLSA’s remedial purpose: the late plaintiffs may
 seek relief in separate actions or one collective action.




                                                  3
Case 5:18-cv-00041-BJB-LLK Document 215 Filed 01/12/21 Page 4 of 5 PageID #: 6776




         Plaintiffs, for their part, ask what possible prejudice PTL would suffer from the filing of
 consents while a year-long stay remained in effect during a pandemic? The delay, in their view,
 did not implicate any (other) deadlines, interrupt formal discovery, or trigger any provision of law
 that prevents plaintiffs from filing out of time. The putative plaintiffs are over-the-road truckers
 who spend weeks away from home, and some allegedly lacked prompt notice because PTL
 provided incorrect or tardy address information. PTL even concedes, according to Plaintiffs’ brief,
 that judicial economy and the statute’s remedial purpose cut in Plaintiffs’ favor.

         So we confront an apparent stalemate: little-to-no good cause (factor 1) negating little-to-
 no obvious prejudice (factor 2). The number of late opt-ins looks large in absolute terms (110
 additional plaintiffs) but manageable relative to the size of the existing class (~10%). The delay
 (factor 3) seems lengthy relative to the consent cutoff, but not so lengthy when accounting for the
 stay. And either side’s proposed course may conceivably serve Congress’ remedial purposes
 (factor 5): either by expanding this case or filing a new individual (or collective) action. The
 precedents cited—none from the Sixth Circuit, none substantially constraining the management of
 this case—leave ample room for the Court, in its sound discretion, either to allow (as in Adams)
 or to exclude (as in Lykins) the additional 110 opt-ins.

         What about factor 4—judicial economy? That consideration brings us back where we
 arguably should’ve started: with the parties’ own agreement regarding how they would handle
 late-arriving consents. Both sides emphasize the Court’s cutoff and the Court’s discretion. Yet
 this is an issue that counsel should have been able to resolve, or at least substantially narrow,
 without the Court’s involvement. Presumably the familiar benefits of rules and deadlines—
 certainty, intelligibility, and efficiency—largely explain why the parties already agreed—in
 advance—what they would do in a situation like this. The agreed order, DN 166 at 3640–41,
 specifies that:

                f. The FLSA notice SHALL be sent to putative opt-in plaintiffs via
                first-class mail and email with a 90-day period in which the putative
                opt-in plaintiffs can return and file their consent forms with the
                Court, starting from the day the FLSA notice is mailed or emailed
                (whichever is earlier).

                g. In the event the first-class mail is returned undeliverable,
                Defendant PTL is ORDERED to provide to the third-party
                administrator the putative opt-in plaintiff’s social security number
                so that the third-party administrator may locate an updated address
                and re-mail the FLSA notice. The deadline for each undeliverable
                opt-in plaintiff to return and file their consent form with the Court
                shall be the earlier of (a) 45-days from the date the second mailing
                is made; or (b) 30 days after the 90-day notice period expires. This
                deadline shall be reflected in the notices to be mailed to
                undeliverable collective action members.

        That agreement was sufficiently sensible and important that the parties presented it to the
 then-presiding judge for entry as a court order. And that agreed order presumptively dictates the
 outcome here. The interests of judicial economy strongly support the enforcement of court orders,


                                                  4
Case 5:18-cv-00041-BJB-LLK Document 215 Filed 01/12/21 Page 5 of 5 PageID #: 6777




 particularly ones that determine the metes and bounds of a complex collective action. “The Court’s
 orders are not suggestions. They are not guidelines. They are orders that must be followed. Parties
 cannot disobey court orders without consequence.” Williams v. PBI Bank, No 3:13-cv-1166-DJH-
 CHL, 2017 U.S. Dist. Lexis 217762, at *27 (W. D. Ky. Mar. 1, 2017). Enforcing a plan endorsed
 by Plaintiffs, PTL, and the Court certainly serves the twin goals of “avoiding a multiplicity of
 duplicative suits” and “expedit[ing] disposition of the action.” Hoffmann-La Roche, 493 U.S. at
 172.

         Curiously, the parties’ submissions begin to parse the putative plaintiffs, but do so without
 grappling with the terms of the agreed order. We hear that some drivers consented during the opt-
 in period, some shortly thereafter, some after undeliverable mailings attributable to PTL, some
 through duplicate consents, and some more than three years after leaving PTL.2 The Court cannot
 tell, however—because the parties have not told it—which of the 110 new consents complies with
 the agreed order, which violate it, and which might merely be excusably late.

         The Court therefore ORDERS the parties to meet and confer—which they seem to concede
 has not yet happened—regarding the proper application of the agreed order to the 110 consents at
 issue. The Court further ORDERS the parties to jointly submit a report concerning the status of
 each putative plaintiff within 30 days.

         PTL also has invoked the separate-but-related issue of the statute of limitations, while
 Plaintiffs have invoked the fallback option of a separate-but-associated collective action of new
 opt-in plaintiffs. Plainly, neither is ripe for a decision at this time. Equally plain, the viability of
 such a parallel class of new plaintiffs, see generally 29 U.S.C. § 256(b), is intertwined with the
 Court’s disposition of the late-filed consents. And if discussing these issues now, rather than in a
 later complaint or summary judgment motion, would advance “the just, speedy, and inexpensive
 determination of [this] action,” Fed. R. Civ. P. 1, the Court encourages counsel to do so.

         To be sure, even the most conscientious of counsel might prove unable to resolve all
 outstanding issues concerning these disputed consents. Yet the Court remains confident that the
 parties can make substantial progress in defining the contours of the class and narrowing their
 areas of disagreement, just as they succeeded at the conditional-certification stage. In all events,
 an agreed order submitted to and entered by the Court is worth the extra effort.




  January 12, 2021

 Copies to:          All Counsel

 2
   Plaintiffs, for example, contend that 14 of the disputed opt-ins were not in fact new, 24 were mailed before
 the opt-in deadline or received within two months of the deadline, 11 had at least 45 fewer days than others
 to return consents because of undeliverable mailings, and PTL took too long to provide social security
 numbers to assist in skip tracing. DN 204, at 6601 & n.2. The Court currently lacks sufficient information
 to resolve these issues, but the parties should not.


                                                       5
